DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
The claims filed 08/09/2019 are under consideration. 
Claim 1 is pending.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kainthan, Biomaterials, 27, 2006 as evidenced by Lin, Nature Reviews Cardiology, 2017.
Kainthan teaches polymers comprising a core and polymer segments as defined in claims 1-2, i.e., hyper-branched polyglycerol-based multivalent cationic polymers comprising (1) hyper-branched polyglycerol core, (2) multivalent cationic methylated tetra-amine, (3) polyethylene glycol moiety attached to the polyglycerol core (page 5378, PG-PEG-Amine, Scheme 1; page 5381, Scheme 2 and Figure 1).
Kainthan, scheme 1:

    PNG
    media_image1.png
    506
    652
    media_image1.png
    Greyscale

Kainthan teaches the core unit is C5 alkyl substituted with three OR1, where R1 includes polymer segments of polyglycerol which correspond to Formula (III) with n=3 or 4. The polyethylene glycol (PEG) found in the polymer of Kainthan satisfies R2 as claimed where R2 is Formula (IV). Kainthan teaches polyethylene glycol having an average molecular weight (Mn) of 350 which means m= 7 (350/44=8 - 1 for R4 being the terminal C2 alkoxy). See Kainthan, e.g., pg. 5378, section 2.1. The number of cationic moieties appears to be within the range of 1 to 300 since, e.g., 100% quaternization means the polymer disclosed in Kainthan would have six cationic moieties.
Since the polymer of Kainthan has each of the structural limitations of the presently claimed polymer, Kainthan appears to teach a polymer capable of binding heparin.
Kainthan teaches administering the polymer to a subject as a component of a microcontainer drug/gene delivery system (Kainthan, e.g., Abstract, Introduction, pg. 5377).
The presently claimed invention recites a method of counteracting heparin in a subject, the method comprising administering a heparin binding polymer to the subject. Kainthan teaches a method comprising administering a polymer meeting the limitations of the presently claimed heparin binding polymer to a subject. Kainthan does not appear to recognize the polymer is capable of binding heparin, however, this is a property of the polymer’s structural elements. See MPEP 2112.01, I and 2112.02, II. 
Since heparin is a naturally occurring substance in the body, (see Lin, e.g., c1:¶ 2) subjects of the method in Kainthan comprised naturally occurring heparin in their bodies. Consequently, administering the polymer to subjects as disclosed in Kainthan would necessarily result in counteracting naturally occurring heparin in the subject.
Kainthan anticipates the subject matter of instant claim 1 as evident from Lin.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) claims 1-9 of US 10441606. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
	The claims, e.g., claim 1 (infra), and claim 9, of the reference patent teach a method for counteracting heparin in a subject comprising administering a heparin binding polymer:

    PNG
    media_image2.png
    324
    302
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    436
    261
    media_image3.png
    Greyscale


	The reference patent claims do not expressly teach the heparin binding polymer comprises 1 to 300 cationic moieties. However, the reference patent teaches the heparin binding polymer comprises 16 to 25 cationic moieties (claim 1) which is entirely within the presently claimed range. 
Consequently, while there is a difference in claim scope, the claims of the reference patent anticipates the subject matter of the presently claimed invention.
	The subject matter of the instant claim would be considered an obvious variant of the subject matter claimed in the reference patent by one skilled in the art.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615